Original application for writ of supervisory control directed to the District Court of Ravalli County and Albert Besancon, Judge thereof, to review the action of said judge in refusing to fix the amount of a supersedeas bond in an action entitled Francis C. Rowe v. Catherine Eggom et al., and in which judgment was rendered in favor of plaintiff from which relators, as defendants therein, desired to appeal. The court on March 12, 1938, ordered that an alternative writ of supervisory control issue returnable on March 23d. The cause was heard on that day. On March 30th the following order was made by the court: “It appearing to this court that the respondents in the above-entitled proceeding have fixed a bond on supersedeas, *617it is ordered that the alternative writ of supervisory control heretofore issued be, and the same is hereby, quashed and the application therefor dismissed.”
Decided March 30, 1938.
Messrs. George T. Baggs, James D. Taylor and John A. Matthews, for Relators.
Messrs. E. C. Kurtz, 8. G. Ford and Sam G. Goza, Jr., for Respondents.